DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 22, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, no copy of AU-2015287875A1 appears to have been submitted; therefore, this has been lined through on the PTO-1449. All other documents from the IDS of 1/22/2021 have been considered, and do not need to be listed again or re-submitted. 
Specification
The disclosure is objected to because of the following informalities: on page 30 of the originally filed specification, reference is made to a "low pressure supercooled liquid refrigerant 290e". However, in the context of thermodynamics, "supercooled" has a very specific meaning: a fluid which has been lowered to a temperature below the freezing point but is not frozen is supercooled. It appears that the intended meaning may be "subcooled", which refers to a liquid which is below the phase change temperature from gas to liquid but not below the phase change temperature from liquid to solid.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Although the limitation “chiller unit” could be considered to be a function (chilling) and a nonce term (unit), the term “chiller unit” is understood in the art to refer to a complete unit, either vapor compression or sorption, having both an evaporator and a condenser, and any other requisite parts (compressor, valves, etc.) to chill a heat transfer medium.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 8, 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, it is unclear what is intended to be encompassed by the limitation “refrigerant based” within “a second refrigerant-based and closed-loop cooling system”.
A “refrigerant” is not a specific chemical or subset of chemicals. A “refrigerant” refers to anything used as a working fluid for refrigeration. This can include propane, ethanol, ammonia, water, carbon dioxide, and hydrofluorocarbons. Furthermore, the use of a refrigerant does not preclude air-cooling of a system; for example, most car air conditioning units are air cooled. This means that the recitation that the first system is air cooled fails to clarify what is intended to be encompassed by reciting the second refrigeration system is “refrigerant based”. Furthermore, the specification fails to refer to anything as “refrigerant based”; the first use of the word “refrigerant” is in reference to refrigerant 290 in figure 2C, and there is no reference to it as “refrigerant based, and the specification therefore also fails to shed sufficient light on the claims.
Therefore, it is unclear what structural limits “refrigerant based” is intended to place upon the system used for the method recited.
All claims not specifically rejected above are rejected as depending upon a rejected claim.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 8, 13-16, and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Champness et al (US Patent No. 5,715,895, previously of record) in view of Ueda (US Patent Application Publication No. 2010/0170274, previously of record) and further in view of Osborne et al (US Patent Application Publication No. 2004/0065095, previously of record).

It is noted that Champness et al. does not disclose the method to comprise the use of first and second closed loop cooling systems.
However, Ueda discloses a method for cooling a fluid, the method comprising:
controlling operation of a closed-loop cooling system (TR-1, see figures 1 and 2 and paragraphs [0030], [0037], and [0046]) to cool a flow of fluid when a first temperature of said flow of drilling mud exceeds a first predetermined mud set point temperature; and
controlling operation of a second refrigerant-based and closed-loop cooling system (TR-2, see figure 1, paragraph [0031], paragraph [0037]) to further cool said flow of drilling mud when a second temperature of said flow of drilling mud that has been cooled by said first closed-loop cooling system exceeds a second predetermined mud set point temperature (see figure 3 and paragraph [0056] for staged operation of the chillers according to the external load).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use the method of Ueda for cooling the drilling mud of Champness et al, in order to cool the drilling mud efficiently.
It is noted that Champness in view of Ueda does not disclose the first cooling loop to be air cooled.
However, Osborne discloses a cascade (also known as “thermally in series”; this refers to the use of a heat pump to cool a cooling fluid) heat pump which is air cooled (see abstract and paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use air cooling for the first loop of Champness in view of Ueda in order to operate in environments in which water cooling is not practical.

Regarding claim 4, controlling the operation of said first closed-loop cooling system of Ueda et al, and therefore controlling the operation of said first air-cooled and closed-loop cooling system of Champness et al. in view of Ueda et al. and further in view of Osborne, comprises:
Maintaining said first closed-loop cooling system in a standby mode (not running the chiller when demand is insufficient to require it, see figure 3 and paragraph [0056] of Ueda) when said first temperature is below said first predetermined mud set point temperature; and
cooling said flow of drilling mud with a first cooling fluid circulating through said first closed loop cooling system when said first temperature rises to at least said first predetermined mud set point temperature (running the chiller when needed, see paragraph [0056] of Ueda).

Regarding claim 7, controlling operation of the second closed loop cooling system of Ueda et al, and therefore of Champness et al in view of Ueda et al and further in view of Osborne, comprises:
Maintaining said second closed-loop cooling system in a mud cooling standby mode when said second temperature is below said second predetermine set point temperature (not running the chiller when not needed, see paragraph [0056]); and
cooling said flow of mud with a second cooling fluid circulating through said second closed loop cooling system when said second temperature rises to at least said second predetermined mud set point temperature (running the chiller when needed, see paragraph [0056]).

Regarding claim 8, Champness et al. discloses a method for cooling drilling mud, comprising sending the drilling mud to a cooler (C, see figure 1 and column 3 lines 51-55).
It is noted that Champness et al. does not disclose the use of first and second closed loop cooling systems.

controlling operation of a first closed loop cooling system (11, see figures 1 and 2, and paragraphs [0030], [0037], and [0046]) to cool a flow of a fluid (which is, in the system of Champness et al in view of Ueda, drilling mud) when a first temperature of said flow of fluid exceeds a first predetermined set point temperature, wherein controlling said operation of said first closed loop cooling system comprises circulating a first cooling fluid through said first closed loop cooling system and cooling said flow of drilling mud with said first cooling fluid; and
controlling operation of a second refrigerant-based (see figure 2 and pargraph [0046]) closed loop cooling system (TR-2, see figure 1, paragraph [0031], and paragraph [0037]) to further cool said flow of drilling mud when a second temperature of said flow of drilling mud that has been cooled by said first closed-loop cooling system exceeds a second predetermined mud set point temperature, wherein controlling said operation of said second closed loop cooling system comprises circulating a second cooling fluid through said second closed loop cooling system and cooling said flow of fluid with said second cooling fluid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to cool the drilling mud of Champness using the method of Ueda in order to cool the mud efficiently.
It is further noted that Champness in view of Ueda does not disclose the first closed loop cooling system to be air cooled.
However, Osborne discloses a cascade (also known as “thermally in series”; this refers to the use of a heat pump to cool a cooling fluid) heat pump which is air cooled (see abstract and paragraph [0036]).


Regarding claim 13, controlling operation of said first closed-loop cooling system of Ueda, and therefore of Champness in view of Ueda and further in view of Osborne, comprises maintaining said first closed-loop cooling system in a cooling standby mode (not running the chiller when not needed) when said second temperature is below said second predetermined set point temperature and initiating operation of said second closed-loop cooling system (running the chiller when needed) when said first temperature rises to at least said first predetermined set point temperature (see figure 3 and paragraphs [0055] and [0056] of Ueda et al).

Regarding claim 14, controlling operation of said second closed-loop cooling system of Ueda, and therefore of Champness in view of Ueda and further in view of Osborne, comprises maintaining said second closed-loop cooling system in a cooling standby mode (not running the chiller when not needed) when said second temperature is below said second predetermined set point temperature and initiating operation of said second closed-loop cooling system (running the chiller when needed) when said first temperature rises to at least said second predetermined set point temperature (see figure 3 and paragraphs [0055] and [0056] of Ueda et al).



Regarding claims 15 and 20, the target temperature of the water of Ueda, and therefore of the cooling mud of Champness in view of Ueda and further in view of Osborne, is the same for the first and 

Alternately regarding claims 1 and 8 and regarding claims 16 and 21, most elements as are in the above rejection of claims 1 and 8. However, the second refrigerant-based closed-loop cooling system is composed not just of chiller 12 from Ueda, but of the combination of chiller 12 and chiller 13 (see figure 1) with the associated portions of the chilled water circuit. Therefore, in the system of Champness in view of Ueda and further in view of Osborne, the second refrigerant-based closed-loop cooling system comprises first and second refrigeration chiller units, and the method further comprises sequentially staging operation of the first and second refrigeration chiller units (see paragraphs [0046] of Ueda).

Claims 17-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champness et al (US Patent No. 5,715,895, previously of record) in view of Ueda (US Patent Application Publication No. 2010/0170274, previously of record) and further in view of Osborne et al (US Patent Application Publication No. 2004/0065095, previously of record), and furthermore in view of Boudreau (US Patent Application Publication No. 2003/0188864).
Regarding claims 17 and 22, Champness et al. discloses the use of a first mud tank (21, see figure 1 and column 3 lines 54-60), and circulating the drilling mud from the first mud tank into a second mud tank (22, see figure 1 and column 3 lines 54-60).
It is noted that Champness, and therefore Champness in view of Ueda and further in view of Osborne, does not explicitly disclose the use of a shaker before the first mud tank.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a shaker before the first mud tank of Champness in view of Ueda and further in view of Osborne, as is taught by Boudreau to be known, in order to more effectively separate out unwanted solids from the drilling mud.

Regarding claims 18 and 23, Champness, and therefore Champness in view of Ueda and further in view of Osborne and furthermore in view of Boudreau, discloses circulating drilling mud from the second mud tank to the first air-cooled and closed-loop cooling system (mud gets circulated to cooling system C, see figure 1 and column 3 lines 50-53 of Champness; this includes the first closed loop system in Champness in view of Ueda and further in view of Osborne).

Regarding claims 19 and 24, Champness, and therefore Champness in view of Ueda and further in view of Osborne and furthermore in view of Boudreau, discloses circulating the drilling mud from the first or second closed-loop cooling system (each of which is part of cooling system C of Champness) to the first mud tank (see figure 1; see also column 3 lines 44-60).



Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. The reasons are as follows.

It is argued on page 6 that Champness in view of Ueda does not disclose the first closed loop system to be air cooled and the second closed loop system to be refrigerant based.
The argument is moot in view of the above, new grounds of rejection, which relies upon Osborne for the air-cooled aspect.
It is argued on page 7 that claim 10 has been cancelled, obviating the rejection of claim 10.
The examiner notes that no argument has been provided regarding the reliance upon Osborne for air cooling the first system.
It is argued on page 7 that new claims 15-24 are patentable for the same reasons as claims 1 and 8. As claims 1 and 8 are not patentable, the argument is unpersuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cline et al (US Patent Application Publication No. 2004/0000155) discloses a water chilling system with two air-cooled vapor compression cycles operating in parallel to cool the water and staged activation of the chillers to optimize efficiency. Kulbeth (US Patent Application Publication No. 2002/0162807) discloses a series of shakers, each having an associated settling tank. Yungblut (UJS patent Application Publication No. 2005/0281131) discloses the use of shale shakers and settling tanks to be standard when dealing with a drilling fluid. Burt (US Patent Application Publication No. 2007/0056913) discloses shale shakers, settling tanks, centrifuges, and flocculent tanks to be "customary equipment which may be present at the drilling site".
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763